DETAILED ACTION
The Amendments filed November 18th, 2020 have been entered and fully considered. Claims 1-2, 4-13 and 15-21 are pending in this application. Claims 1 and 12 have been amended and claims 8-11 and 17-20 have been withdrawn.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6th, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 12-13, 15-16 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, lines 13-14 recite “the pull wire is directly coupled to a pin included in the sliding member”. Line 9 also recites “a loop member pull wire” in regards to the loop member adjustment mechanism and lines 5-6 recite what appears to be a different “pull wire for deflecting the distal end”. As presently recited, it is at most unclear to the Examiner how many pull wires are required by the claim as well as what structural relationships between the pull wire(s), loop member pull wire, deflection mechanism, loop member adjustment mechanism and sliding member are required. The specification states [0048], “the loop member adjustment mechanism includes a loop member pull wire wherein a proximal end of the loop member pull wire is attached to a sliding member located inside the catheter handle. This sliding member is configured to interface (i.e., through the use of interfacing gears) with a rotating knob located on the exterior of the catheter handle to allow for increasing/decreasing the diameter of the loop member”. The specification also states [0058], “Sliding member 82 is attached to a proximal portion 84 of loop member pull wire 86 via tension adjustment pin 88…Loop member pull wire 86 is routed through catheter handle 4 from tension adjustment pin 88 to the attachment point (not shown in Figure 5) between guide posts 58 and 60, under rear wall section 56, and between rollers 48 and 50 (See also Figure 6)”. Figures 5-6 illustrate the loop member pull wire (86) directly coupled to the tension adjustment pin (88). Therefore, based off of the specification and figures, it is the Examiner’s understanding that “the pull wire” recited in line 13 is in reference to the loop member pull wire introduced in line 9. It is suggested that “the pull wire” recited in line 13 is amended to recite -- the loop member pull wire--. For examination purposes, “the pull wire” in line 13 has been interpreted to mean the loop member pull wire. 
Claim 12 is rejected to for the same reasons as claim 1. See line 12 for “pull wire” that should be amended to recite -- the loop member pull wire--. For examination purposes, “the pull wire” in line 12 has been interpreted to mean the loop member pull wire.
Claims 2, 4-7 and 21 are rejected due to their dependency on claim 1 and claims 13 and 15-16 are rejected due to their dependency on claim 12. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falwell et al., (hereinafter ‘Falwell’, U.S. PGPub. No. 2006/0241366).
Regarding independent claim 1 and claim 21, Falwell discloses a catheter (Figs. 1 and 22) comprising: a longitudinally-extending catheter shaft (shaft 110) comprising a proximal end portion (Fig. 1) and a distal end deflectable portion (distal end tip assembly 140, distal end 144 in Fig. 1), wherein the distal end deflectable portion includes a loop member (see tip assembly 140, distal end 144 forming a loop in Figs. 1-3); a handle attached to the proximal end portion of the catheter shaft (control handle 120, shaft 110 in Fig. 1); a deflection mechanism (return pulley 2238 in Fig. 22) positioned inside the handle (120) and including a pull wire (cable 1110a) for deflecting the distal end (144) deflectable portion (140) of the catheter shaft ([0108]-[0109]; [0186], “Pull cable 1110 a is guided by a return pulley 2238 prior to being attached to the rear cable anchor 2236 and becomes taught when the slider 2232 is moved toward the proximal end of the handle 120. The return pulley 2238 is rotatably attached to a pulley axle 2239 which is supported in a bore (not shown) in the flat surface of the right handle section 2200R. The return pulley 2238 may include a groove (not shown) to guide pull cable 1110 a”; as broadly claimed, return pulley 2238 aids in the deflection of cable 1110a); and a loop member adjustment mechanism (actuators 122, 124) for adjusting a diameter of the loop member ([0108], “the radius (or alternatively, the diameter) of curvature of the arcuately curved distal end 144 may be adjustable by operation of an actuator (e.g., actuators 122, 124) disposed on the handle 120”), the loop member adjustment mechanism comprising: a loop member pull wire (cable 1110b), wherein a distal end of the loop member pull wire (1110b) is attached to the loop member (see Fig. 11 for cable 1110b); and a sliding member (slider 2232 in Fig. 22), directly attached to the forward cable anchor 2235 and becomes taught when the slider 2232 is moved toward the distal end of the handle 120”) and further comprising a rotatable knob (thumbwheel 122) located on an exterior of the catheter handle (as broadly claimed, a portion of thumbwheel 122 is located on the exterior of handle 120), the rotatable knob (122) interfacing with the sliding member (124) such that rotation of the rotatable knob adjusts the diameter of the loop member ([0108]-[0109], specifically [0109], “thumbwheel actuator 122 is used to control the radius of curvature, and the slide actuator 124 is used to control the orientation of the tip assembly 140 relative to the shaft 110 (e.g., to provide steering)”; see Fig. 22). 
Regarding independent claim 12, Falwell discloses a deflecting and sizing apparatus (Figs. 1 and 22) for a catheter handle (handle 120) comprising a catheter shaft (shaft 110) having a deflectable distal end portion including a loop member (distal end tip assembly 140, distal end 144 in Fig. 1), the apparatus comprising a deflection mechanism (actuator 122) positioned inside the handle (120) and including a pull wire (pull cables 1110 c, 1110 d) for deflecting the distal end deflectable portion of the catheter shaft ([0182] “the handle configuration shown in these drawings uses rotational movement of the thumbwheel actuator 122 to selectively control the tension applied to the pull cables 1110 c and 1110 d which control the orientation of the tip assembly 140 relative to the longitudinal axis of the shaft 110”; [0108]-[0109]); and a loop member adjustment mechanism (slide actuator 124; see [0187], slider 2232 and slider grip 2252 in Fig. 22 form slide actuator 124 in Fig. 1) for adjusting a diameter of the loop member ([0108]-[0109]), the loop member adjustment mechanism (124) comprising: a loop member pull wire (cable 1110b), wherein a distal end of the loop member pull wire (1110b) is attached to the loop member (see Fig. 11 for cable 1110b); and a sliding member (slider 2232 in Fig. 22), located within the directly attached to the forward cable anchor 2235 and becomes taught when the slider 2232 is moved toward the distal end of the handle 120”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (hereinafter ‘Schultz’, U.S. PGPub. No. 2011/0054287) in view of Falwell.
Regarding independent claim 1, Schultz discloses a catheter (Fig. 1) comprising: a longitudinally-extending catheter shaft comprising a proximal end portion and a distal end deflectable portion (elongated catheter body 12, deflectable intermediate section 14, tip section 15), wherein the distal end deflectable portion includes a loop member (tip section 15, mapping assembly 17); a handle (multi-functional control handle 16, halves 16a and 16b in Fig. 1; [0070]) attached to the proximal end 
Although Schultz discloses a loop member adjustment mechanism (see above), Schultz fails to explicitly disclose a sliding member, located within the handle, wherein the sliding member is configured to translate within the handle without rotating within the handle, and wherein a proximal end of the pull wire is directly coupled to a pin included in the sliding member. 
However, in the same field of endeavor, Falwell teaches a similar catheter (Fig. 1) comprising a loop member (tip assembly 140, distal end 144) and a loop member adjustment mechanism including a sliding member ([0187], slider 2232 and slider grip 2252 in Fig. 22 form slide actuator 124 in Fig. 1), located within the handle (120), wherein the sliding member (slider 2232 of actuator 124) is configured to translate within the handle (120) without rotating within the handle ([0182]; [0186]-[0187]; Figs.1 and 22). The catheter further incudes pull cables (1110a and 1110b) that are connected to the sliding member (124) and are used to control the radius of curvature of the distal end (144) of the tip assembly (140) (also see Fig. 11 for cables 1110a and 1110b). Falwell teaches wherein a proximal end of the pull wire (1110b) is directly coupled to a pin (forward cable anchor 2235 in Fig. 22) included in the sliding member (124) ([0186], “slider 2232 includes a forward cable anchor 2235 and a rear cable anchor 2236 for anchoring the pull cables 1110a and 1110b. Pull cable 1110b is directly attached to the forward cable anchor 2235 and becomes taught when the slider 2232 is moved toward the distal end of the handle 120”). As such, “slider grip 2252 is preferably ergonomically shaped to be comfortably controlled by the user” (0187]), thereby improving user comfort. Together, the slider (2232) and slider grip (2252) are used to control the 
Regarding claim 2, Schultz in view of Falwell teach all of the limitations of the catheter according to claim 1. In view of the prior combination of Schultz in view of Falwell, the combination teaches wherein the sliding member (slide actuator 124 in Fig. 1, Falwell) is located proximally to the deflection mechanism with respect to the handle (deflection arm 75, tension adjustment member 101 and associated parts in Fig. 1, Schultz). 
Regarding claim 7, Schultz in view of Falwell teach all of the limitations of the catheter according to claim 1. Falwell further teaches wherein the sliding member ([0187], slider 2232 and slider grip 2252 in Fig. 22 form slide actuator 124 in Fig. 1) includes at least one groove (slider 2232 includes neck portion 2242 forming a ‘groove’) thereon sized and configured to slidably attach to a center guide channel slot 2230) positioned on the handle (left handle section 2200L).
Regarding independent claim 12, Schultz discloses a deflecting and sizing apparatus for a catheter handle (multi-functional control handle 16, halves 16a and 16b in Fig. 1) comprising a catheter shaft (elongated catheter body 12, deflectable intermediate section 14, tip section 15) having a deflectable distal end portion including a loop member (tip section 15, mapping assembly 17), the apparatus comprising: a deflection mechanism (deflection arm 75, tension adjustment member 101 and associated 
Although Schultz discloses a loop member adjustment mechanism (see above), Schultz fails to explicitly disclose a sliding member, located within the handle, wherein the sliding member is configured to translate within the handle without rotating within the handle, and wherein a proximal end of the pull wire is directly coupled to a pin included in the sliding member.
However, in the same field of endeavor, Falwell teaches a similar catheter (Fig. 1) comprising a loop member (tip assembly 140, distal end 144) and a loop member adjustment mechanism including a sliding member ([0187], slider 2232 and slider grip 2252 in Fig. 22 form slide actuator 124 in Fig. 1), located within the handle (120), wherein the sliding member (124) is configured to translate within the handle (120) without rotating within the handle ([0182]; [0186]-[0187]; Figs.1 and 22). The catheter further incudes pull cables (1110a and 1110b) that are connected to the sliding member (124) and are used to control the radius of curvature of the distal end (144) of the tip assembly (140) (also see Fig. 11 for cables 1110a and 1110b). Falwell teaches wherein a proximal end of the pull wire (1110b) is directly coupled to a pin (forward cable anchor 2235 in Fig. 22) included in the sliding member (124) ([0186], “slider 2232 includes a forward cable anchor 2235 and a rear cable anchor 2236 for anchoring the pull cables 1110a and 1110b. Pull cable 1110b is directly attached to the forward cable anchor 2235 and becomes taught when the slider 2232 is moved toward the distal end of the handle 120”). As such, “slider grip 2252 is preferably ergonomically shaped to be comfortably controlled by the user” (0187]), thereby improving user comfort. Together slider (2232) and the slider grip (2252) are used to control the orientation of the tip assembly (140) and may be used to enlarge and decrease the radius and curvature of 
Regarding claim 13, Schultz in view of Falwell teach all of the limitations of the catheter according to claim 12. In view of the prior combination of Schultz in view of Falwell, the combination teaches wherein the sliding member (slide actuator 124 in Fig. 1, Falwell) is located proximally to the deflection mechanism with respect to the handle (deflection arm 75, tension adjustment member 101 and associated parts in Fig. 1, Schultz). 
Claims 4-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Falwell as applied to claims 1-2, 7 and 12-13 above, and further in view of Schneider et al., (hereinafter ‘Schneider’, U.S. PGPub. No. 2007/0225641).
Regarding claims 4-6, Schultz in view of Falwell teach all of the limitations of the catheter according to claim 1, but are silent regarding further comprising a locking mechanism for securing the loop member pull wire in place after adjustment of the diameter of the loop member, wherein the locking mechanism includes a threaded pitch of gears and a friction ring. 
However, in the same field of endeavor, Schneider teaches a similar catheter (10 in Figs. 1-6, 10 and 12) comprising a loop member (deflectable distal end 18) and a loop member adjustment mechanism (second actuation mechanism 22, buttons 22a, 22b and associated parts of second actuator 100) for adjusting a diameter of the loop member ([0047], increase or decrease the diameter of its loop). Schneider 
Regarding claims 15 and 16, Schultz in view of Falwell teach all of the limitations of the catheter according to claim 12, but fail to explicitly disclose a locking mechanism for securing the loop member pull wire in place after adjustment of the diameter of the loop member and wherein the locking mechanism includes a threaded pitch of gears.
However, in the same field of endeavor, Schneider teaches a similar catheter (10 in Figs. 1-6, 10 and 12) comprising a loop member (deflectable distal end 18) and a loop member adjustment mechanism (second actuation mechanism 22, buttons 22a, 22b and associated parts of second actuator 100) for adjusting a diameter of the loop member ([0047], increase or decrease the diameter of its loop). Schneider further teaches a locking mechanism (auto-locking mechanism 54) for securing the loop member pull wire in place after adjustment of the diameter of the loop member (abstract, “auto-locking mechanism 54 acts by providing a second force that resists this force from the distal end 18 and holds the distal end 18 in 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-13 and 15-21 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
It is the Examiner’s position that Falwell et al., (U.S. PGPub. No. 2006/0241366) teaches each and every limitation of the catheter according to independent claim 1 and 12. Further, the independent claim 1 and 12 have also been rejected over Schultz (U.S. PGPub. No. 2011/0054287) in view of Falwell et al., (U.S. PGPub. No. 2006/0241366). See rejection above for further detail.
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794